El Juez Asociado Sr. Aldrey,
emitió la opinión del tribunal.
Adolfo Robert Strike presentó demanda en la Corte Municipal de Mayagüez contra Antonio Amill Negroni recla-mándole el pago de $285.16 que reconoció deberle mediante un pagaré, y habiendo declarado dicho tribunal que la acción *720estaba prescrita, fue el caso remitido en apelación a la Corte de Distrito de Mayagüez, quien revocó esa resolución y con-cedió término al demandado para que contestase la demanda.
En la contestación que presentó el demandado aceptó los hechos de la demanda excepto que la deuda- reclamada no hubiera sido pagada y por el contrario afirmó que había -sido satisfecha en su totalidad. También formuló reconvención en la que expuso que en diversas ocasiones entregó al deman-dante hasta la cantidad de $600 para liquidar la obligación que reclama y que debía devolverle la diferencia de $314.84.
La sentencia dictada por la Corte de Distrito y contra la cual interpuso el demandado el presente recurso de apela-ción, declaró con lugar la demanda y sin lugar la reconvención.
El apelante limita su recurso a sostener que el tribunal inferior cometió error al declarar sin lugar su reconvención por los siguientes ínotivos: 1. porque permitió al demandante que presentara una contestación a la reconvención en el mo-mento del juicio, cuando ya había radicado la parte deman-dada su moción de que se anotara la rebeldía del demandante por no haber contestado su reconvención; 2. porque aceptó como ciertos, hechos que el demandante no alegó en su con-testación a la reconvención y en los que se fundó para decla-rar sin lugar la reclamación del recurrente-.
Con respecto al primer motivo del recurso, nos bastará decir que el juez tenía facultad discrecional para admitir-la contestación que presentó el demandante a la reconven-ción del demandado por lo que no cometió el error que se le atribuye tanto más cuanto que la rebeldía no estaba ano-tada y que en el momento- del juicio presentó el demandado una contestación y reconvención enmendadas al objeto de jurar aquélla como lo estaba la demanda. The Juncos Central Company v. Rodríguez, 16 D. P. R., 302.
El segundo motivo del recurso necesita alguna mayor ex-tensión.
El demandado había reconocido la deuda que se le recla-maba, pero alegó que la había pagado. El demandante negó *721en su declaración que hubiera recibido cantidad alguna a cuenta de la obligación que reclamaba y cuando, el deman-dado declaró que babía entregado en diversas partidas $600 al demandante a cuenta de su pagaré, el demandante testi-ficó que si bien babía recibido esas cantidades no era a cuenta de tal deuda sino por. otro concepto,'cual era el de sostener al demandado en un destino de una corporación de la cual él era el presidente.
Por consiguiente la cuestión' quedó reducida a decidir si esos $600 fueron entregados a cuenta de la obligación reco-nocida en el pagaré o por otro concepto y el juez resolvió ese conflicto en el sentido de que no fueron pagados a cuenta de la deuda que se reclama sino por distinto motivo, y por tanto que no tenía derecho a recobrar la diferencia que re-clamaba como exceso en el pago de la deuda.
No vemos motivo para la revocación de la sentencia, la que debe ser confirmada.
' Confirmada la sentencia apelada.
Jueces concurrentes: Sres. Asociados Wolf, del Toro y Hutchison.
El Juez Presidente Sr. Hernández no intervino en la reso-lución de este caso.